 WASHINGTON MANOR NURSING CENTER (SOUTH)315Washington Manor,Inc., doing business as Washing-tonManor Nursing Center(South)andNationalUnion of Hospital and Nursing Home EmployeesLocal 1199H,Retail,Wholesale and DepartmentStore Union,AFL-CIO. Cases 9-CA-7857. .June 11, 1974DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn December 28, 1973, Administrative Law JudgeSidney D. Goldberg issued the attached Decision inthis proceeding. Thereafter, the General Counsel andtheRespondent filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,'findings, and conclusions2 of the AdministrativeLaw Judge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, WashingtonManor, Inc., doing business as Washington ManorNursing Center (South), Centerville, Ohio, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.'The General Counsel arguedthat the Administrative Law Judge erredin granting the Respondent'smotion for severance of this casefrom Case9-CA-7856 withwhich it had originally been consolidated.Contrary to theGeneral Counsel,we find that this rulinginvolvedan exercise of theAdministrative Law Judge'sdiscretion,and that he did notabuse hisdiscretion in ordering severance.See Richmondv.Weiner,353 F.2d 41, 44(C.A. 9, 1965),cert. denied 384U.S. 928,rehearing denied384 U.S. 994;Federal Rules of Procedure,Rule 42(b); Sec. 10(b) of the Act;and Sec.102.35(h), Rules and Regulations,Series 8, as amended.The General Counsel also argued that the AdministrativeLaw Judgeerred in not relying on a notice to employeesdated June 8, 1972,in reachinghis conclusionthat the Respondent violated Sec. 8(aX5) and (1). This noticewas offered at the trial "as background,"and paraphrased contractlanguage to advise employeeshow towithdraw from theUnion. We concurwith the AdministrativeLaw Judge's determination to foregorelying on thisnotice,but for different reasons.The General Counsel nowseeks to use thenotice to find a violationof the Actwhen heonly introduced it "asbackground."This cannot be done since it goesbeyondan attemptto "shedlight"on matters occurring within the10(b) period,and thus conflicts withSupreme Court's decisioninBryan Manufacturing Co. v. N.L.R.B.,362 U.S.411 (1960).2We specificallydisavow anyrelianceon the Administrative LawJudge's extrapolationsof "Estimatedpercentageof union support" as setforth in sec. 4(b)(5) of hisDecision.3Respondent's request for oral argument before the Board is denied asthe record and briefs adequately present the issues and positions of theparties.DECISIONSIDNEY D. GOLDBERG, Administrative Law Judge: Thiscase,involving one of two nursing homes operated byWashington Manor, Inc., in and near Dayton, Ohio, raisesthequestion of whether Respondent was justified inclaiming a good-faith doubt of the Union's representativestatus andrefusingto bargain with it upon' the expirationof the first contract following the Union's certification.A similar question was raised concerningRespondent'ssimilaractionwith respect to the Union at its othernursinghome in the area. The Regional Directorordered the two cases consolidated for hearing.and issued, pursuant to Section 10(b) of the NationalLabor Relations Act, as amended (the Act), a single,consolidated complaint.' Respondent answered and, whenthe issues raised by the answer came on for trial before meat Moraine, Ohio, on September 18, 1973, it moved that thecases be severed. In view of the factual differences betweenthe situations at the two installations, the motion to severwas granted, but, because the same persons were involvedas parties and witnesses, the trial proceeded with respect toboth cases. Consistent with the order of severance,however, separate Decisions are being issued with respectto each of these nursing homes, and they have beenreentitled in accordance with that order and with stipulations at the trial. This Decision deals with the installationat 7300 McEwen Road, in Centerville, called WashingtonManor Nursing Center, South.With respect to this installation, the complaint, asamended at the trial, alleges that, after an election heldOctober 20, 1971, National Union of Hospital and NursingHome Employees, Local 1199H, Retail, Wholesale andDepartment Store Union, AFL-CIO (the Union) was, onDecember 22, 1971, certified as the collective-bargainingrepresentative forall full-time and regular part-time employees employedat the respondent's Washington Manor Nursing Center(South) located at 7300 McEwen Road, Centerville,Ohio, including nurses aides, orderlies, maids, kitchenhelp,maintenance employees, receptionist, and laun-dresses, but excluding all licensed practical nurses, co-op students, the beautician, the dietary consultant,registered nurses, doctors, and all other professionalemployees, guards, and supervisors as defined in theAct;that on or about June 6, 1972, the Employer and the Unionentered into a collective-bargaining agreement terminatingMay 15, 1973; 2 that on March 3 the Union served noticeof its desire to terminate or modify the contract and,commencing April 4, requested the Company to meet forbargaining, but that the Company, then and since, hasunlawfully refused to bargain with the Union. Thecomplaint also alleges that, on April 18, the Company1Issued August21, 1973,on charges filed June21, 1973.2All dates hereinafter are 1973 unless otherwise specified.211NLRB No. 23 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreatened an employee with discharge unless he withdrewfrom the Union and, on May 7, unlawfully interfered with,coerced,and restrained its employees in their exercise ofself-organizational activities by the contents of a noticeposted on the employee bulletin board.The Companyanswered,admittingthe background factsalleged in the complaint and its refusal to bargain with theUnion, but denying that it had interfered with employees'self-organizational activities or that it had otherwise actedunlawfully.The issues so raised came on fortrial beforeme as setforthabove.All parties were represented; they wereafforded an opportunity to adduce evidence, cross-exam-ine witnesses,and argue upon the facts and the law. Briefsfiled by the General Counsel and by counsel for Respon-dent have been considered.For the reasons hereafter set forth in detail, I find thatRespondent threatened an employee with discharge unlesshe withdrew from the Union and thereby coerced andrestrained him; I also find that Respondent did not have agood-faithdoubt,based on objective considerations,concerningthe status of the Union as the collective-bargaining representative of the above-described employ-ees and that, therefore, its refusal to bargain with theUnion violated Section 8(a)(5) of the Act.Upon the entire record herein,3 and considering thedemeanor of the witnesses while testifying, I make thefollowing:FINDINGS OF FACTmembers of the Union, but that those employees who, 60days after the execution or effective date of the contract,are stillmembersof the Union, all employees whothereafter become members of the Union, and all newlyhired employees who join the Union within 60 days afterthe commencement of their employmentshallmaintaintheir union membership as a condition of their employ-ment during the term of the contract.The contractalso includesa form entitled "WageAssignment and Dues Deduction Authorization" and itprovides that the employer will deduct, from the wages ofany employee who delivers an executed copy of the form toit, the amount of that employee's union duesand pay it tothe union. The Union is required to supply the employer,60 days after the execution or effective date of the contract,with the names of its members and to keep the employerinformed of all changesin its roster.The contract term was from May 15, 1972, to May 14,1973, and automatically for yearly periods thereafter in theabsence of notice ofintentionto modify or terminate it byeither party not more than 90 days or less than 60 daysprior to its expiration date. In accordance with thistermination provision, the Union, by letter dated March 3to Thomas Duffy, Respondent's administrator, gave noticeof its intention to negotiatea new agreementand requesteda meeting with his representative "as soon aspossible."David Jones, the Union's area organizer, testified that hethereafter tried, in person and by telephone, to arrange fora meetingto negotiate a new contract but that he wasunsuccessfulin these efforts.1.The partiesWashington Manor, Inc., an Ohio corporation, operatestwo nursing homes in the Dayton area. Its operation of theinstallationinvolved in this case is conducted under thename Washington Manor Nursing Center, South. It admitsthat its annualrevenuesexceed $100,000; that it annuallyimportsmaterialsvalued at more than $50,000; and that itisan employer engaged in commerce as that term isdefined in the Act. I so find.Local 1199 of the Retail, Wholesale and DepartmentStore Union, AFL-CIO, is a nationwide organization ofhospital and nursing home employees. It is divided, fororganizational purposes, into many "affiliates" covering asmuch territory as several States, and each of them isdesignated by a different initial or abbreviation followingthe local number. Dayton is in the tristate area consistingof Ohio,Indiana,and Kentucky and the affiliate coveringthat area is designated by the initial "H" following thelocal number "1199." The complaint alleges that Local1199H is a labor organization, the answer admits thisallegation,and the 1972 collective-bargaining contractsigned by Respondent is with Local 1199H.I find that the Union is a labor organization.2.Background and chronologyThe contract between Respondent and the Unionprovides that employees shall not be required to be7Typographicalerrors in the transcript of proceedingshave beencorrectedby order datedDecember14, 1973, and,as hereafter noted,3.The issuesThe General Counsel contends that Respondent's effortsto persuade its employees to abandon their support of theUnion and its threat to discharge an employee if he did notresign from the union were unlawful; that the Union'sstatus as representative of a majority of the employees ispresumed to have continued, and that Respondent, nothaving proved that there were objective considerationswhich justified its claim of a good-faith doubt concerningtheUnion's status, was obligated to bargain with it.Respondent contends that the conversation with, andnotices to, its employees, alleged by the complaint toconstitute restraint and coercion, were statements of fact,argument, and opinion protected by Section 8(c) of theAct; that there were objective considerations, including thehigh rate of turnover and an admitted lack of majoritymembership in the Union, that justified it in entertaining agood-faith doubt that the Union represented a majority ofthe employees in the unit; and that, therefore, it was notobligated to bargain further with the Union.4.Discussion and conclusionsa.Interference, restraint, and coercionOne of the principal contentions of the General CounselisthatRespondent's conduct in interfering with itsemployees' rights of self-organization and in coercing andRespondent's revised version of its Exh. 15 has been substituted for theexhibit received at the trial. WASHINGTON MANOR NURSING CENTER (SOUTH)317restrainingthem in theirexerciseof those rights precludes afinding that it entertained a good-faith doubt concerningtheUnion's status ascollective-bargaining representative.Accordingly, it becomes necessary, at the threshold of thisdiscussion,toexaminethe evidence concerning thisinterference,restraint,and coercion, both as it affects thevalidity of Respondent's claim to a good-faith doubt andas it supports the independent violations of the Act allegedin the complaint.Robert Surface, an orderly since 1969, testified that onApril 19, Administrator Duffy met him in the hall, tookhim into aprivate office, and said: "I am not going to havemy good help threatened." When Surface asked him whathe meant,Duffy said: "You threatened two of the girls.You are asking them to join the union and threateningthem if they didn't join the union." Surface denied havingthreatened anyone, but Duffy said that "it came from thehorse'smouth" and Surface, admitting that he had askedthe employees to sign union cards, again denied anythreats.Duffy then said, according to Surface, "I havedone a lot of work in this place to really build it up since Itook it. You are not going to sink me." Surface asked whatDuffy meant by "sink me" and Duffy said: "I mean I wantyou to withdraw from the union and I am giving you oneweek to withdraw from it until next Friday. I want a letterof resignation on my desk or you are going to be fired."Duffy was not questioned concerning this exchange and,therefore, did not deny it. There is nothing inherentlyimprobable in Surface's testimony and no reason to rejectit.Accordingly, I find that the exchange occurred as hedescribed it. In its brief, Respondent argues that Duffy wasengaged ininvestigating the complaint of the employees todeterminewhether there had been a violation of thecontract provision, as well as the Company's rule againstharassment,and that his questioning, therefore, was notviolative of Section 8(a)(1). The determination of whetherDuffy's statementswere violative of the Act does not turnon the questioning and it is not necessary to determine thepoint raised by Respondent. The allegation of thecomplaint, added by oral amendment, was that Respon-dent violated the section by "the conduct of said ThomasDuffy on or about April 18, 1973, threatening an employeeby telling him that he had until next Friday to withdrawfrom the union." The undisputed testimony shows thatDuffy threatened Surface with discharge unless he with-drew from the Union by the following Friday. It requiresno citation of authority to show that this threat constitutedcoercion violative of Section 8(a)(1) of the Act and I sofind.The complaintalso allegesthat a notice posted on theemployees' bulletin board on or about May 7, 1973, had the"specificpurpose of undermining the union as the dulydesignated bargaining representative of its employees."The notice, dated May 7, consists of six paragraphs, onlyone of which refers to the Union; that paragraph reads asfollows:Union Contract:The Manor's labor contract with 1199-H will expire on Tues. 15 May. Don't let our employeesbecome unduly alarmed about the rumors they mighthear during the coming weeks. This matter, just likeeverythingelse in life,will be resolved reasonably. Twonursing homes in Cincy who have labor contracts with1199-H (Villa Hope and Medi-Centers) have recentlygone bankrupt and out of business. We don't want thisto happen to the Manor.At the close of the General Counsel's principal case,Respondent moved to dismiss this allegation for lack ofproof.4Decision on the motion was reserved and theGeneral Counsel was directed to brief this point specifical-ly-There is nothing in the General Counsel's brief relevantto this point except a repetition of the language of thenotice and citation of general authorities. This language,although undoubtedly designed to engender concern bythe employees, relates the closings of the other two nursinghomes to bankruptcy rather than to antiunion action bythosemanagements, making tenuous any implication ofsimilar action by Respondent. I find this statement toconstitute argument protected by Section 8(c) and notinterference, restraint, or coercion violative of Section8(a)(1) of the Act .5One further reference in the General Counsel's brief inconnectionwith violations of Section 8(a)(1) is to thenotice posted on June 8, 1972. This notice purports toexplain provisions of the then recently executed contractwith the Union, including a method of withdrawing fromtheUnion, a possible employee action recognized in thecontract.There is no allegation in the complaint underwhich this evidence can be considered and the GeneralCounsel stated at the trial that it was offered "asbackground." In his brief, however, the General Counselargues that,sinceDuffy admitted that this notice had neverbeen withdrawn and that he had, on employees' requests,explained the manner in which they could withdraw fromthe Union, it should be considered as part of Respondent's"calculated plan" to undermine the Union. the evidencedoes not support this argument and no such finding will bemade.b.The refusal to bargain(1)The factsThe facts concerning Respondent's refusal to bargainwith the Union are simple and not in dispute. Duffytestified that about March 5 he received the Union's letternotifying him that the contract would expire on May 14and requesting a meeting, as soon as possible, to negotiatea new agreement. He discussed this demand with LesPointer, the administrator of Washington Manor NursingHome North, who had also received a demand from theunion and he had a number of conversations over thefollowing weeks concerning the apparent strength of theunion at both nursing homes as reflected by the dues-deduction authorizations on file. On April 6, Pointer andDuffy met with Paul Moody, president of WashingtonManor, Inc. They both had with them graphs showing theUnion's "deduction strength" compared with the "total4On rebuttal,Jonestestified that theUnion had never had a contractwith Medi-Centerbecause ithad lostthe representation election; that it didhave a contract with Villa Hope and that bothnursinghomes had closed.5The minorfactual misstatementdoes not affect this conclusion. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDmembership eligibility." It showed, according to Duffy,that fewer than 50 percent of the employees in thebargaining unit were members of the Union. They decidedto postpone any decision on the subject. Pointer and Duffycontinued to discuss the subject at frequent intervals and,on May 4, Pointer suggested that Respondent "might wantto consider a refusal to bargain on the basis that itappeared that the union did not hold a majority ofemployees as members." Duffy agreed with Pointer and,after consulting with counsel, made the determination thattherewould be no bargaining with the Union for theemployees at either of the nursing homes. Accordingly, byletter from counsel, the Union was notified, on May 8, thatRespondent took the position that the Union did notrepresent a majority of the employees in the bargainingunit and would not meet for negotiations. Respondentconcedes that it has not, since that time, bargained with theUnion and contends that it is not under a legal obligationto do so.(2)The basis for Respondent's "good-faith doubt"Duffy testified that it was in March and April, afterreceivingthe Union's request for bargaining, that he beganto gatherstatisticson the numbers of employees in the unitand the number of checkoff authorizations on file and that,about April 6, he came to the conclusion that throughoutthe 11 months of the contract term that had alreadyexpired the Union had never had a majority of theemployeesasmembers.Duffy testified that his decisionnot to bargain with the Union was based upon thesestatisticsand upon his judgment "on what I felt waswanted by the majority of the employees." He denied thathe had relied upon any "close election" because theelection resultsat the two nursing homes were "considera-bly different," but he nevertheless insisted that, in hisopinion, the Union "never had a majority at anytime." Healso statedthat he had been surprised at the "small numberof cards," i.e., checkoff authorizations received after thecontract had been signed, and that this indicated to himthat the Union did not have a majority. He also testifiedthat he took into consideration the turnover in the workforce,which, he stated, was about 100 percent each year.Finally,Duffy testified, he took into consideration thecommentsby and questions from employees who askedhim how they could withdraw from the Union .6(3)The applicable rule for decisionThere is no dispute concerning the rule of decisionapplicableto situations similar tothat in thiscase. It ismost clearly stated by the Board inTerrellMachineCompany,173 NLRB 1480,7 as follows:Itiswell settled that a certified union, uponexpiration of the firstyearfollowing its certification,enjoys a rebuttable presumption that its majorityrepresentativestatus continues.' This presumption isdesigned to promote stability in collective-bargainingrelationships,without impairing the free choice ofemployees.2Accordingly, once the presumption isshown to be operative,a prima faciecase is establishedthat an employer is obligated to bargain and that itsrefusal to do so would be unlawful. Theprima faciecasemay be rebutted if the employer affirmativelyestablishes either (1) that at the time of the refusal theunion in fact no longer enjoyed majority representativestatus,3 or (2) that the employer's refusal was predicat-ed on a good-faith and reasonably grounded doubt ofthe union's continued majority status. As to the secondof these, i.e., "good faith doubt," two prerequisites forsustaining the defense are that the asserted doubt mustbe based on objective considerations 4 and it must nothave been advanced for the purpose of gaining time inwhich to undermine the union.5'Celanese Corporation ofAmerica,95 NLRB 664, 671-672.2 Ida"Majorityrepresentative status"means thatamajority ofemployees in the unit wish to have the union as their representativefor collective bargaining purposes.ID.ASeeLaystromManufacturing Company,151NLRB 1482, 1484,enforcement denied on other grounds(sufficiencyof evidence) 359F.2d 799 (C.A. 7, 1966);United Aircraft Corporation,168 NLRB 480(TXD);N.L.R.B. v. Gulfmont Hotel Company,362 F.2d 588 (C.A. 5,1966), enfg.147 NLRB 997. And cfUnited States Gypsum Company,157 NLRB 652.5C &C Plywood Corporation,163 NLRB 1022;Bally Case andCooler, Inc.,172 NLRB 1127.After correctly summarizing the foregoing rule, Respon-dent's brief argues that[respondent] had a good faith doubt of the union'smajority status, and at the hearing it proved that thisgood faith doubt was based upon objective standards.The high turnover, minority of employees on checkoff,unsuccessfulsignup efforts, poor employee support,and lack of representation all juxtapost [sic] into a cleargood faith position exculpating [respondent] from anyviolation of Sec. 8(a)(5) of the Act.This argument does not include-as it could not-thecontention that Respondent relied upon anything exceptitsclaimed good-faith doubt concerning the Union's,representativestatus asthere is no evidence upon whichRespondent can validly argue that it has establishedin factthat, on May 7, 1973, the Union was not the representativeof the employees in the unit.8(4)Turnover among employeesDuffy testified that there was a turnover of about 100percent each year among Respondent's employees; thatturnover was one of the factors on which Pointer relied in!recommending thatWashington Manor, Inc., refuse tobargain with the Union at its North nursing home and thathe relied upon this same factor in reachinga similardecision at Respondent's facility. Duffy also testified thathe was "surprised at the small number of cards" whichwere delivered to him after June 12 under the contractprovision for checkoff. He made this point in reference tothe result of the election, which the Union won by 40 to 17,6There is no evidence that Duffy knew about, or made any particularCash RegisterCompany,201NLRB 1034.point concerning,the union'seffort to sign up additional employees.8CompareGAF Corporation,195 NLRB 169,where it appearedthat the7Enfd.427 F.2d 1088(C.A. 4, 1970),cert.denied398 U.S. 929(1970).employerhad been givena copy ofa decertification bearing the names of aThe same standard was recently reaffirmed by the Board inThe Nationalmajority ofthe unit employees. WASHINGTON MANOR NURSING CENTER (SOUTH)these figures indicatingthat the Union was supported by70 percent of the employees9 who voted and, in fact, by amajority of all the employees in the unit, estimated at 75 atthe time.As stated above, the collective-bargaining contractexecuted on June 6, 1972, contained a provision permittingemployees to have their union dues checked off byRespondent and, by June 12, there were 34 such authoriza-tions on file as comparedwith 70 employees then in thebargaining unit.Whilethese figuresshow that only 49percent of the employees were actually union members, itwould be superficial to conclude that these 34 membersmeasurethe totality of the union's support. From thisfigure, however, Respondent argues that the turnover ofemployees between the election and June 12 had dissipatedthe Union's representative status. This argument must berejected. The Board has ruled, with court approval, thatturnover among employees cannot, by itself, be used as thebasis for a belief that the union has lost its support since itispresumed that, absent evidence that would justify acontraryconclusion,new employees will support the unionin the same ratio as thosewhom they have replaced.InLaystromManufacturingCo.,151NLRB 1482,1484-85,10 the Board wrote:Employee turnover standing alone does not providea reasonable basis for believing that the Union had lostitsmajority since the prior election. The Board has longheld that new employees will be presumed to support aunion in the same ratio as thosewhom they havereplaced.?Thereisno rebuttalof that presumptionhere, and no independent evidence from which theinferencemay be drawn that the new group ofemployees replaced union adherentsor that theysupported the Union less strongly than the old group.Indeed, the Respondent adduced no competent andprobative evidence to establish thatanyemployees, newor old, no longer wished to be represented by theUnion.rJohn S. Swift Company, Inc.,133 NLRB 185, enfd. 302 F.2d 342(C.A.7);National Plastic Products Company,78 NLRB 699, 706, affd.175 F.2d 755 (C.A. 4). CfSmall Tube Products, Inc.,134 NLRB 867,afId 319 F.2d 561(C.A. 3).and it has since reiterated that position.1'InN.L.R.B. v. The Little Rock Downtowner, Inc., 414F.2d 1084 (C.A. 8, 1969), cited and relied on in respon-dent's brief, the court wrote, on this subject, at page 1091:The respondent and the Board stipulated to the highturnover in company personnel since the union wascertified.However, employee turnover alone does notprovide a reasonable basis for concluding that a unionhas lost its majority status.N.L.R.B. v. John S. SwiftCo.,7Cir.,1962, 302 F.2d 342, 345;N.L.R.B. v.National Plastic Products Co.,4 Cir., 1949, 175 F.2d9The precise figureis 70.17 percent,All percentages hereafter,unlessotherwise noted,are rounded to the nearesttwo-digit number.10Enforcementdenied 359 F.2d 799 (C.A. 7, 1966).11PrintersService, Inc.,175 NLRB 809, 812, enfd. 434 F.2d 1049 (C.A. 6,1970);Massey-Ferguson, Inc.,184 NLRB 640, enfd. 78 LRRM 2289 (C A 7,1971);The National Cash Register Company,201 NLRB 1034.i2At the close of the trial there was discussionconcerning the accuracy319755, 759;N.L.R.B. v. Small Tube Products, Inc.,3 Cir.,1963, 319 F.2d 561, 563. Here, there was no independ-ent evidence from which it may have been inferred thatrespondent's new employees did not support the union.From the foregoing, it follows that Respondent could notproperly rely on mere turnover as justification for a "goodfaith doubt" concerning the Union's status as the collec-tive-bargaining representative of its employees in the unitand there is no evidence to justify a departure from theBoard's rule stated above. Accordingly, I find that theUnion was supported, on June 12, 1972, by the samepercentage of the employees as that disclosed by the votein the Board election, and that the 49-percent membershipon that date connotes the support of the same percentageof the employees, i.e., 70 percent, as that which manifestedits support of the Union in the election.(5)The percentage of employee-members of theUnionPointer testified that, from the very beginning of thecontract term, he kept a record of the comparison betweenthe number of employees in the unit at the North facilityand the number of dues-checkoff authorizations on filethere and that it was principally on these figures that herelied inmaking his recommendation that WashingtonManor, Inc., refuse to bargain with the Union for a newcontract at the facility which he administered and Duffytestified that he relied on Pointer's figures reaching back tothe commencement of the contract term in accepting hisrecommendation. Duffy further testified that he examinedthe figures showing checkoff authorizations at his facilityfor the months of March, April, and May in reaching asimilar conclusion with respect to the facility for which hewas the administrator. It was Pointer, however, whotestified that the figures, for both facilities, in revised form,were supplied to Respondent's counsel for use in the trialof this case. During the trial, there were received inevidence, at the request of the parties, several documentsreflecting the names and total number of employees in theunit at various times and there is considerable testimony,cross-examination, and argument in the record concerningtheaccuracy of the information contained in thesedocuments. One of these documents, however, representsthe final analysis and refinement of all those which led upto it.This document was prepared by Respondent'scounsel on the basis of other material in the record: itshows,as ofJune 12, 1972, as of the first day of eachmonth thereafter to and including May 1, 1973, and as ofMay 15, 1973, the number of employees in the bargainingunit and the number of those employees who had executedcheckoff authorizations. The other parties have had ampleopportunityto examinethe basic data supporting thesefigures and have interposed no objection to them.12 Theof the figureson Resp. Exh. 15, a schedule showing the comparison, oncertain dates, between thenumber of employees in theunit and the numberof dues-checkoffauthorizations on file with Respondent.Respondent'scounsel agreed to prepare a new version of this exhibit and theotherpartieswere given15 days fromreceiptof a copy ofthe revisedexhibit to file anyapplication concerning it. The revised exhibit was subsequently filed withme, with a certificate of service onthe otherpartiesdated October 5, 1973.(Continued) 320DECISIONSOF NATIONALLABOR RELATIONS BOARDunion conceded that all of its members in Respondent'semploy in the unit signed checkoff authorizations and thatitdelivered them to Respondent. It follows, therefore, andIfind, that this schedule (Respondent's Exhibit 15 asrevised) accurately shows the number of union membersamongRespondent's employees in the unit on the dates setforth therein.13This schedule shows, as Pointer testified his continuingsurvey disclosed to him, that at no time during the term ofthecollective-bargaining contractwere there checkoffauthorizations on file from a majority of the employees inthe unit, but that the percentage varied between 42 and 49.It is on the basis of these figures, as objective considera-tions,thatRespondent contends that it was entitled toentertaina good-faith doubt that the Union was thecollective-bargaining representative of a majority of theemployees in the unit. But this testimony and thiscontention disclose Respondent's basic error in reaching itsconclusion not to bargain with the Union; it equates unionsupportwith unionmembership.It is,however, unionsupport which is the true test of majority representation.The Board's rule on this point, as set forth inTerrellMachine Co., supra,1481, is as follows:a showing as to employee membership in, oractual financial support of, an incumbent union is notthe equivalent of establishing the number of employeeswho continue to desire representation by that union.6There is no necessary correlation between membershipand the number of union supporters since no one couldknow how many employees who favor union bargainingdo not become or remain members thereof. According-ly, the Trial Examiner's finding here that on July 3, only41 of the 90 employees in the unit were dues-payingmembers does not justify his conclusion that on thatdate the Union did not represent a majority of theRespondent's employees.6United Aircraft Corporation, supra(TXD);N L.R.B. v. GulfmontHotel Company, supra.and the rule was recently applied inThe National CashRegister Company, supra.In determining whether there were objective considera-tions sufficient to justify a good-faith doubt concerning theUnion's representative status, Respondent was obligated toconsider more than the number of union members in theunit at any particular time. It should also have taken intoconsideration the relationship between the union's majori-tyvote in the election and the number of checkoffauthorizations at the beginning of the contract term. Itcould not, with objectivity, disregard the relationshipbetween the number of checkoff authorizations filed andthe number of votes for the union by shifting the basis fordetermining majority representation to the total number ofemployees in the unit and ignore the fact that a substantialnumber of eligible voters failed to vote. It could not,No application has been filedby any other party concerning this exhibitand, accordingly,the revised version has been placed in evidence,superseding the one introduced at the trial.13Undisputed testimonyshowsthatcheckoffauthorizations executed bynewlyhired employees were not delivered to Respondent until thecompletion of the employee's 60-day probationary period and that thefigures in the schedule showing the total numberof employeesin the unittherefore, regard the union's support as identical with itsmembership. A similar situation, with the same argument,was before the Board inGulfmont Hotel Company, 147NLRB 997, enfd. 362 F.2d 588 (C.A. 5, 1966). Although inthat case the number of employees in the unit on a month-to-month basis did not appear, the election had resulted ina 111-106 victory for the union at a time when there were224 employees in the unit. During the 10 months prior tothe company's determination that the union no longerrepresented amajority of the employees, there werebetween 64 and 74 checkoff authorizations in effect.Rejecting the employer's reliance on the number ofcheckoff authorizations in effect as its justification forentertaining a good-faith doubt of the union's majorityrepresentation status, Trial Examiner Boyls wrote, at pages1001-2:... the fact that less than a majority have authorizedsuch checkoffsis immaterialto the issue of majoritystatus.Employees for various reasons unconnectedwith their desire to have a union represent them, mayfail to execute checkoff authorizations. There may besome who prefer,as a matterof principle, to pay theirfinancial obligations in person; there may be otherswho prefer to decide when and if they can afford tospare the money for dues and fees; and there may evenbe some whoare willingto vote for and accept unionrepresentation but who decide to be free riders andenjoy the expected benefits of representation withoutpaying for them at all. Accordingly, although thevoluntary signing of checkoff authorizations by amajority in the unit may be considered as evidence of aunion'smajority status, the converse is not true. Thefact that a majority in the unit do not sign suchauthorizations has no bearing on the majority issue.This statement was adopted by the Board, and the courtof appeals, enforcing the Board's Order, wrote (362 F.2d at591, 592):No one knows how many employees who favored theunions had decided not to authorize the company todeduct union dues or how many who favored unionbargainingwere not even members of the unions.sThe flaw with the respondent's reasoninghere is thatthere is nonecessary connection between the checkofflist and the number of union supporters. There was nocompulsory checkoff ... .The same point was recently repeated by the Board inTheNational Cash Register Company, supra.Respondent's schedule, therefore, is useful but incom-plete.A practicable basis for estimating union support caninclude probationers. A footnoteto the schedule,however, states that thenumberof existingcheckoffauthorizationson each date is based on theirdate of executionratherthan their date of filing with Respondent. Since therevised schedule was prepared more than60 days after the last date shownthereon,itappearsthatany imbalance resulting from thistimelag has beenerased. WASHINGTON MANOR NURSING CENTER (SOUTH)321be derived by applying, to Respondent's figures of unionmembership, the relationship between such membership onJune 12 and the manifestation of union support shown inthe election.As found above, the 49-percent membershipon June 12 may properly be regarded as the equivalent ofthe 70-percent union support shown in the election. Todetermine the extent of union support, as contrasted withunion membership, Respondent should have extended itsschedule to include an additional column, applying this 70to 49 ratio to each of the figures showing the percentage ofunion membership.These two columns would have givenRespondent the following information:%ofEst.%EInp l .on ,of UnionDateCheckoffSupport19726/124970.007/14564.288/14260.0091/14970.0010/14767.1411/14665.7112/14767.1419731/14564.282/14361.423/14260.004/14665.715/14462.855/154462.85From these figures itappears that, on or about March 5,when Duffy received the Union's request for bargaining,his survey, if properly adjusted to show union support,would have informed him that, as of March 1, the unionwas supported by 60 percent of the employees in the unit;that,afterApril 6 when, he testified, he and Pointer "up-dated" thefigures, they would have shown that the unionwas supported by more than 65 percent and thereafter, onMay I and 15, that it was still supported by more than 62percent. These figures, therefore, would not constitute the"objective considerations" upon which a good-faith doubtmay be founded. Requiring Duffy and Respondent torecognizethe difference between union membership andunion support does not, in my opinion, place an unfairburden upon them. Pointer testified that, from thebeginning,he inaugurated and maintained the statistical14Although counsel argued,and attempted to prove,that it was not untilshortly beforeMay 7,1973, that he was retained to advise Respondent, Ifind that he was, throughout the contract year,Respondent's advisor inmatters relating to the Union and this collective-bargaining contract.15Although it has been found that Duffy's threat to Surface violated Sec.8(a)(I) of the Act,it did not represent the type of pervasive interference thatsurvey of the relationship between the number of unionmembers and the total number of employees in the unitand Duffy testified that Pointer persuaded him of thevalidity of this view of the problem. Accordingly, it is notimproper to hold Duffy and Respondent to the results ofthe type of investigation they adopted. Moreover Respon-dent had the assistance of specialized labor counselthroughout the period 14 prior to concluding that it wouldnot bargain with the union.From all of the foregoing evidence, I find that Respon-dent did not have, on the basis of objective considerations,a good-faith doubt concerning the Union's status ascollective-bargaining representative of the employees in theunit and that its refusal to bargain constitutes a violation ofSection 8(a)(5) and (1) of the Act.155.The effect of the unfair labor practices uponcommerceThe activities of Respondent, set forth in findings of fact2 and 4, occurringin connectionwith its operationsdescribed in finding of fact 1, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructingcommerceand the free flowthereof.6.The remedyHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take affirmative action designed to effectu-ate the purposes of the Act.Having found that Respondent, by threatening employeeSurface with discharge unless he withdrew from the Union,interfered with, restrained, and coerced employees in theirexercise of rights guaranteed by Section 7 of the Act, I shallrecommend that it cease and desist from a repetition ofthat and similar activities.Having found that Respondent, by refusing to recognizeand bargain with the Union as the collective-bargainingrepresentative of the nurses aides, orderlies, maids, kitchenhelp, maintenance employees, receptionist, and laundressesemployed by it, committed an unfair labor practice, I shallrecommend that it recognize and bargain with the Unionas the representative of those employees and embody, in awritten contract, any agreement reached with the union.Upon the foregoing findings of fact and upon the entirerecord herein, I reach the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.At the time of the activities set forth in the Decision,is cited in some cases as major support for a finding of lack of good-faithdoubt.The finding herein is on the basis of the actual support for the Unionevidenced by the statistical methodused byRespondent but with the resultswhich, I find,thatmethod would have disclosed to Respondent had itapplied the correct standard to the statistics. 322DECISIONSOF NATIONALLABOR RELATIONS BOARDThomas E. Duffy was an officer and supervisor ofRespondent within the meaning of Section 2(11) of the Actand actedas its agent.4.By threatening Robert Surface with discharge unlesshe withdrew or resigned from the Union, Respondentinterfered with, restrained, and coerced employees in theirexerciseof rights guaranteed by the Act and committed anunfair labor practice within the meaning of Section 8(a)(1)of the Act.5.All full-time and regular part-time employees em-ployed at the Respondent's Washington Manor NursingCenter (South) located at 7300 McEwen Road, Centerville,Ohio, including nurses aides, orderlies, maids, kitchen help,maintenanceemployees, receptionist, and laundresses, butexcluding all licensed practical nurses, co-op students, thebeautician, thedietaryconsultant, registerednurses,doctors, and all other professional employees, guards, andsupervisorsasdefined in the Act, constitute a unitappropriate for the purpose of collective bargaining withinthe meaningof Section 9(a) of the Act.6.Since October 20, 1971, and down to date, the Unionhas been the exclusive collective-bargaining representativeofRespondent's employees in the unit described inConclusion of Law 4, above.7.By failing and refusing, sinceMay 7, 1973, tobargainwith the Union as the collective-bargainingrepresentative of the employees in the unit described inConclusion of Law 4, above, Respondent has committedan unfair labor practice within the meaning of Section8(a)(5) of the Act.8.By the conduct described in Conclusion of Law 7,Respondent has interfered with, coerced, and restrainedemployees in the exercise of rights guaranteed in the Actand has committed an unfair labor practice within themeaning ofSection 8(a)(1) of the Act.9.The foregoing unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,on the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ville,Ohio,including nurses aides, orderlies,maids,kitchen help, maintenance employees,receptionist, andlaundresses,but excluding all licensed practical nurses,co-op students,the beautician,the dietaryconsultant,registered nurses,doctors,and all other professionalemployees,guards,and supervisors as defined in theAct.(c) In any like or related manner, interfering with,restraining, or coercing employees in the exercise of theirright to self-organization, or to engage in concertedactivities for the purpose of collective bargaining and othermutual aid or protection, or to refrain from any and allsuch activities, except insofar as membership in a labororganizationmay be required pursuant to a collective-bargaining contract not inconsistent with Section 8(a)(3) ofthe Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a) Upon request, meet and bargain with National Unionof Hospital and Nursing Home Employees, Local 1199H,Retail,Wholesale and, Department Store Union, AFL-CIO,as the exclusive representative of all employees in theunit described in paragraph 1(b), above, and, if anyunderstanding is reached, embody it in a signed agreement.(b) Post at its nursing home at 7300 McEwen Road,Centerville,Ohio, copies of the attached notice marked"Appendix." 17 Copies of said notice, on forms provided bythe Regional Director for Region 9, after being duly signedby its representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by/it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by it to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.The allegations of the complaint, insofar as not found bytheDecision to be violative of the Act, are herebydismissed.ORDER 16Respondent, Washington Manor, Inc., doing business asWashingtonManor Nursing Center (South), Centerville,Ohio, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening any employee with discharge unless heor she resignsorwithdraws from National Union ofHospital and Nursing Home Employees, Local 1199H,Retail,Wholesale and Department Store Union, AFL-CIO, or any other labor organization.(b) Refusing to bargain with National Union of Hospitaland Nursing Home Employees, Local 1199H, Retail,Wholesale and Department Store Union, AFL-CIO, as thecollective-bargaining representative of employees in theunit described as follows:All full-time and regular part-time employees employedattheRespondent'sWashingtonManor NursingCenter (South) located at 7300 McEwen Road, Center-16 In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommendedOrderherein shall, asprovided in Sec.102.48of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objectionsthereto shall bedeemed waived for all purposes.17 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelations Board"shall read"Posted Pursuantto a Judgment of TheUnited StatesCourt of AppealsEnforcingan Orderof the National LaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe trial held at Moraine, Ohio, on September 18, 19, and20, 1973, at which allparties wereafforded an opportunitytopresent evidence, has resulted in a Decision that WASHINGTON MANOR NURSING CENTER (SOUTH)323National Union of Hospital and Nursing Home Employ-ees, Local 1199H, Retail,Wholesale and Department StoreUnion,AFL-CIO,is the collective-bargaining representa-tive of:All full-time and regular part-time employees employedat theWashingtonManor Nursing Center (South)located at 7300 McEwen Road, Centerville, Ohio,including nurses aides, orderlies,maids,kitchen help,maintenance employees,receptionist,and laundresses,but excluding all licensed practical nurses, co-opstudents, the beautician, the dietary consultant, regis-terednurses,doctors,and all other professionalemployees,guards,and supervisors as defined in theAct;that we have been, and are, required by the National LaborRelationsAct to bargain with it for those employees; andthat, when we refused to bargain with it, we had no goodreason to doubt its status as such representative.The Decision also found that we had threatened RobertSurface with discharge unless he withdrew or resignedfrom the said union.In accordance with that Decision, and to assure ouremployees that we will not interfere with their rights underthe Act, we hereby state that:WE WILL NOT threaten any employee with dischargeunless he or she withdraws or resigns from the above-named Union, or any other union; andWE WILL, upon request, bargain with the said labororganizationabout thewages,hours, and workingconditions of all employees represented by the saidlabor organization and, if any agreement is reached, wewill embody it in a written contract.WE WILL NOT, in any like or related manner,interfere with, restrain, or coerce our employees in theexercise of their right to self-organization,or to engagein concerted activities for the purpose of collectivebargaining and other mutual aid or protection, or torefrain from any and all such activities, except insofaras membership in a labor organization may be requiredpursuant to a collective-bargaining contract not incon-sistent with Section 8(a)(3) of the Act.DatedByWASHINGTON MANOR, INC.,DOINGBUSINESS ASWASHINGTON MANORNURSING CENTER (SOUTH)(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcerningthis notice or compliance withitsprovisionsmay be directed to the Board's Office,Federal OfficeBuilding,Room 2407, 550 Main Street,Cincinnati, Ohio 45202, Telephone 513-684-3686.